Citation Nr: 0516663	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02 10-201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a left knee disability.  He 
filed a timely appeal.  In March 2003, he testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is 
of record.

In October 2003, the Board issued a decision, reopening the 
claim and remanding it to the RO for additional evidentiary 
development.  Specifically, the Board directed the RO to 
schedule the veteran for a VA examination, and to ensure the 
Veterans Claims Assistance Act (VCAA) had been complied with.  
Upon completion, in February 2005, the Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) continuing the denial of the claim and returned the 
case to the Board for further appellate review.


FINDING OF FACT

Degenerative joint disease (DJD) of the left knee has been 
diagnosed and medically attributed to trauma the veteran 
sustained while on active duty in the military.


CONCLUSION OF LAW

The DJD in the veteran's left knee is the result of an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).

Factual Background

Unfortunately, the veteran's service medical records (SMRs) 
are unavailable for consideration, presumably because they 
were destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, which is a 
military records repository (see February 1998 Administrative 
Decision).  The RO attempted to reconstruct the file, but 
there were no records relating to an injury or treatment for 
his left knee during service.

The RO was able, however, to obtain the report of the medical 
examination conducted at separation in October 1955.  This 
report shows no abnormalities of the veteran's lower 
extremities on clinical evaluation.  He testified that, at 
the time, he was put in a line with a bunch of other soldiers 
and asked questions, but never physically examined.  The 
doctor asked him if anything was wrong with him, and he 
answered that he had trouble with his knee and asked for an 
X-ray.  He was told to go see his VA in his home state (see 
transcript of March 2003 hearing, pg. 7).

The veteran reported that he had treatment for his left leg 
at Memorial Hospital Southwest from 1964 to 1967, but after 
an extensive search, this facility reported that it did not 
have any such records.  

1998 statements from the veteran's sisters indicate he was 
healthy when he entered service.  But after he returned from 
service, he complained about his left knee and leg.

The report of a May 1998 examination at a VA Medical Center 
(VAMC) indicates there was evidence of osteoarthrosis.  
Laboratory findings in May 1999 revealed DJD of the left 
knee.

In April 2000, the veteran testified that he hurt his knee 
during basic training, and after that he had trouble with his 
knee swelling (pg. 3).  He said that he went to sickbay 
several times and was given medication and an ice pack (pgs. 
4-5).  He testified that he also injured his left knee in 
1964 at his civilian job (pgs. 6, 9).  He said tests showed 
that his cartilage was bruised, and he was told that X-rays 
revealed he had a fracture of the kneecap that was at least 
10 years old, so dating back to when he was on active duty in 
the military (pg. 7).  

The veteran submitted a statement from a fellow serviceman 
(E.H.S), who was with him during basic training and 
remembered him hurting his left knee.  He confirmed that the 
veteran was unable to march or do any physical activities.  
He also testified concerning this, under oath, on behalf of 
the veteran in March 2003.

The report of the March 2004 VA examination indicates the 
veteran said he underwent a total left knee replacement in 
1999.  An X-ray revealed a cemented total knee replacement in 
excellent condition.  The doctor's impression was DJD, left 
knee, status post total knee replacement.  The doctor opined:

With regard to the questions posed on the BVA 
remand, the claims file has been reviewed.  In my 
opinion, it is at least as likely as not that the 
veteran's current left knee osteoarthritis had 
its onset in the service from the injury as 
described by the veteran.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

When a veteran's SMRs are unavailable, as is the case here, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

Legal Analysis

The veteran states that he injured his left knee during basic 
training in 1953, and that he has continued to have problems 
with it during the many years since, eventually requiring a 
total knee replacement.  A fellow serviceman provided a 
statement and testified that this injury did, in fact, occur.  
And since the veteran's SMRs are unavailable to otherwise 
confirm the injury, through no fault of his, the Board will 
give him the benefit of the doubt with regards to whether it 
occurred and presume that it did.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The question remains, however, whether the DJD currently 
affecting the veteran's left knee is a result of the presumed 
injury in service.  This is complicated by the fact that he 
testified that he also injured his left knee after service, 
in 1964, at his civilian job.  But the March 2004 VA examiner 
reviewed the entire record, including the veteran's hearing 
testimony openly acknowledging that 1964 injury, and opined 
that it was still at least as likely as not that his current 
DJD is related to the injury in service (as opposed to, for 
example, the additional injury after service).  Consequently, 
the claim for service connection for the left knee disability 
will be granted because the evidence is at least equally 
balanced for and against the claim - meaning all reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a left knee disability 
is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


